Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 1 of 22 PageID: 2545




     ON TUESDAY, JUNE 23, 2020, AT 7:00 P.M. THE JACKSON TOWNSHIP COUNCIL
     HELD ITS (EXECUTIVE SESSION) MEETING IN THE MUNICIPAL BUILDING


     ROLL CALL:

     COUNCILMAN BRESSI                                    ATTORNEY MCGUCKIN
     COUNCILMAN CHISHOLM                                  TOWNSHIP CLERK KISTY
     COUNCILMAN FLEMMING
     COUNCIL VICE PRESIDENT KERN
     COUNCIL PRESIDENT SAUICKIE

     ALSO IN ATTENDANCE: BUSINESS ADMINISTRATOR TERENCE WALL

     As Clerk of this meeting, I publicly announce that in compliance with the provisions of the
     “Open Public Meetings Act” adequate notice of this meeting of the Jackson Township
     Council has been advertised in the manner prescribed by law.


     RESOLUTION 232R-20
     TITLE: RESOLUTION FOR EXECUTIVE SESSION TO AUTHORIZE TOWNSHIP
     COUNCIL TO ENTER INTO CLOSED DISCUSSIONS CONCERNING MATTERS
     AS NOTED BELOW

     MOTION TO APPROVE BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE,

            WHEREAS, Section 8 of the Open Public Meetings Act permits the exclusion of
     the public from a public meeting under certain circumstances; and

            WHEREAS, this governing body is of the opinion that such circumstances
     presently exist.

           NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
     Township of Jackson, County of Ocean, and State of New Jersey, as follows:

             1. The public shall be excluded from discussion concerning the hereinafter-
     specified subject matter.

            2. The general nature of the subject matter to be discussed is as follows:

                    a)   Personnel/Professionals:
                    b)   Litigation/Potential Litigation: Update on lawsuits
                    c)   Potential Land Sale/Land Acquisition: 220 Faraday LLC
                    d)   Contracts/Agreements:

             3.    It is anticipated that the subject matter discussed may be made public upon
     its conclusion or final disposition.
                                                             _________________________
                                                             JANICE KISTY, R.M.C.
     DATED: 6-23-20                                          TOWNSHIP CLERK


     7:30 P.M. - CONVENE PUBLIC MEETING IN THE MAIN MEETING ROOM OF
     THE MUNICIPAL BUILDING

     PLEDGE OF ALLEGIANCE

     COUNCIL PRESIDENT SAUICKIE –As the COVID restrictions ease please keep in
     mind the essential workers, and medical staff who worked throughout this pandemic. Many
     of these individuals became sick and some even died due to coronavirus. Please keep in
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 2 of 22 PageID: 2546

     Jackson Township Council Meeting of June 23, 2020                         Page 2 of 22


     mind our First Responders, Police Department and our Armed Forces who keep us safe
     here and overseas.

     ROLL CALL:

     COUNCILMAN BRESSI                                    ATTORNEY MCGUCKIN
     COUNCILMAN CHISHOLM                                  TOWNSHIP CLERK KISTY
     COUNCILMAN FLEMMING
     COUNCIL VICE PRESIDENT KERN
     COUNCIL PRESIDENT SAUICKIE

     ALSO IN ATTENDANCE: BUSINESS ADMINISTRATOR TERENCE WALL

     As Clerk of this meeting, I publicly announce that in compliance with the provisions of the
     “Open Public Meetings Act” adequate notice of this meeting of the Jackson Township
     Council has been advertised in the manner prescribed by law.


     COUNCILMAN BRESSI – waived comments.

     COUNCILMAN CHISHOLM- is excited to be attending his first council meeting and
     looks forward to working with Council. He is glad to have residents appear in person and
     have an audience.

     COUNCILMAN FLEMMING- he is glad to resume in person council meetings. He
     stated that there was a peaceful protest held at Johnson’s Park. He did not participate in
     the peaceful protest but is friendly with people who were in attendance. It was a peaceful
     protest however a sign on display shown on social media stated “Not every cop is a
     racist, but all Jackson cops are”. This display bothered me as I have been involved in
     Emergency Services for 44 years and have been in many different scenes with our Police
     officers. These men and women have witnessed different scenes, some funny as other
     were more serious. Jackson Police Officers are professional, courteous, kind
     understanding and most of all heroic. I have never seen it matter what the person being
     assisted looks like. Some people encounter a Police Officer when they are having a bad
     day. Sometimes that Officer has met the worst day of their life. Even through these
     situations, our Police Officers go above and beyond. I have experienced Police Officers
     work through emergency situations and also involved in charitable events. I personally
     know every Police Officer in this town and most are acquaintances, as others I can
     fortunately call friends. He is proud that they are protecting our community and has
     gratitude for an impossible job well done. He supports the Jackson Police Department
     and the tasks they conduct while on duty.

     COUNCIL VICE PRESIDENT KERN– thanked residents joining the council meeting
     and the residents who are still joining via the internet.

     COUNCIL PRESIDENT SAUICKIE- thanked residents for their patience during
     coronavirus. It is great to resume our normal council meeting and this is the best way to be
     transparent with our residents. Wished a Happy Father’s Day to all the residents of
     Jackson. Congratulated all Jackson High School graduates and saw the virtual graduations
     which were well conducted. He stated the Middle School and Elementary Schools also
     conducted virtual graduations and they were well conducted. He stated last week a rare
     occurrence took place in our town. Our town had a homicide which is unfortunate and in a
     town like ours we don’t see this very often. Complimented Councilman Flemming’s
     comments. Our Police Department in conjunction with the Ocean County Prosecutor’s
     office were able to make an arrest within 24 hours. Our condolences to the family who lost
     a 23 year old and a resident of Jackson. The person who was arrested was a nonresident of
     Jackson. Our Police force is “second to none” and worked diligently to make an arrest
     within 24 hours. Hopefully this situation does not occur for a very long time. Due to our
     Police Department our town continues to be consistently rated one of the safest towns in
     the State. About a month ago we spoke in regards to tabling Ordinance 05-20 which
     rescinds a school ordinance from 2017. During the comments, I mentioned that we would
     allow our Attorney time to work with the Department of Justice with factual inaccuracies
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 3 of 22 PageID: 2547

     Jackson Township Council Meeting of June 23, 2020                         Page 3 of 22


     within the complaint. We recently received a response from the Department of Justice. We
     will provide our Attorneys additional time to have these conversations with the Department
     of Justice. It will not be included in our agenda tonight as we previously mentioned about a
     month ago. We will not table it indefinitely, but we need additional time for our Attorneys
     to have conversations in order to find a solution.


     APPROVE EXECUTIVE SESSION MEETING MINUTES: JUNE 9, 2020

     MOTION TO APPROVE BY: KERN
     SECONDED BY: BRESSI
     YES: BRESSI, FLEMMING, KERN, SAUICKIE
     ABSTAIN: CHISHOLM


     ORDINANCES, SECOND READING:

     ORDINANCE: 08-20
     TITLE: AN ORDINANCE OF THE TOWNSHIP OF JACKSON, COUNTY OF
     OCEAN, STATE OF NEW JERSEY AMENDING AND SUPPLEMENTING
     CHAPTER 331 OF THE TOWNSHIP CODE OF THE TOWNSHIP OF JACKSON
     ENTITLED REGISTRATION OF PROPERTY

     PUBLIC HEARING OPENED:
     NO ONE CAME FORWARD.

     MOTION TO CLOSE PUBLIC HEARING ON ORDINANCE 08-20 BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

     MOTION TO APPROVE ORDINANCE 08-20 ON SECOND READING,
     ADVERTISE THE NOTICE OF PASSAGE AND APPROVAL IN AN APPROVED
     NEWSPAPER AS REQUIRED BY LAW BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

                                        ORDINANCE 08-20

           NOW, THEREFORE, BE IT ORDAINED, by the governing body of the
     Township of Jackson, County of Ocean, State of New Jersey, as follows:

                    SECTION 1.Section 331-11, entitled “Fees”, shall now read as follows:
                    “The initial registration fee for each vacant property shall
                    be $500.00. The renewal fee for each vacant property shall
                    be $1,000.00.”

                    SECTION 2. Al1 Ordinances or parts of Ordinances inconsistent
     herewith are hereby repealed.

                     SECTION 3. If any section, subsection, sentence, clause, phrase or
     portion of this Ordinance is for any reason held to be invalid or unconstitutional by a
     Court of competent jurisdiction, such portion shall be deemed a separate, distinct and
     independent provision, and such holding shall not affect the validity of the remaining
     portions hereof.

                     SECTION 4. This Ordinance shall take effect after second reading and
     publication as required by law.
     DATE: __________________________                 ____________________________
                                                        MAYOR MICHAEL REINA

                                             NOTICE
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 4 of 22 PageID: 2548

     Jackson Township Council Meeting of June 23, 2020                          Page 4 of 22


             NOTICE IS HEREBY GIVEN that the foregoing Ordinance was introduced and
     passed by the Township Council on first reading at a meeting of the Township Council of
     the Township of Jackson held on the 9th day of June, 2020, and will be considered for
     second reading and final passage at a regular meeting of the Township Council to be held
     on the 23rd day of June, 2020, at 6:00 p.m. or soon thereafter as this matter can be
     reached, at the Township Municipal Building, located at 95 West Veterans Highway,
     Jackson, New Jersey, at which time and place any persons desiring to be heard upon the
     same will be given the opportunity to be so heard, whether in person or via Zoom
     meeting as appropriate.

                                                           ____________________________
                                                                Janice Kisty, RMC
                                                              Jackson Township Clerk


     ORDINANCES, FIRST READING:

     ORDINANCE: 09 -20
     TITLE: AN ORDINANCE OF THE TOWNSHIP OF JACKSON, COUNTY OF
     OCEAN, STATE OF NEW JERSEY, AMENDING CHAPTER 304 “PARKS AND
     RECREATION FACILITIES” SO AS TO CREATE A PARK SPONSORSHIP AND
     COMMEMORATIVE BENCH PROGRAM

     MOTION TO APPROVE ORDINANCE 09-20 ON FIRST READING, ADVERTISE
     THE APPROVAL AND NOTICE OF SECOND READING AND PUBLIC
     HEARING TO BE HELD ON JULY 14, 2020 BY: KERN
     MOTION SECONDED BY: CHISHOLM
     YES: CHISHOLM, FLEMMING KERN, SAUICKIE
     ABSTAIN: BRESSI

                                         ORDINANCE 09-20

                   NOW, THEREFORE, BE IT ORDAINED, by the governing body of
     the Township of Jackson, County of Ocean, State of New Jersey, as follows:

                      WHEREAS, the Township of Jackson has a wide variety of athletic
     fields, parks, courts, playgrounds and other recreational facilities utilized by local
     residents;
                      WHEREAS, the Township desires to amend the current Township Code
     to include an opportunity for local businesses and residents to sponsor specific park
     facilities, playing fields, and benches;

                   WHEREAS, Article VII of the Code of the Township of Jackson, entitled
     “Parks and Playgrounds Fund” is amended to include new Section 304-50. Article VII is
     hereby amended and supplemented as to include the following:

                    SECTION 1. §304-50 Sponsorships and Commemorative Benches
                    The Township of Jackson has created a program for residents and
     businesses to donate funds that will be set aside to improve specific, existing, non-leased,
     Township-owned playing fields, courts, playgrounds and parks. The sponsorship
     program will allow residents or businesses to sponsor an entire park or section thereof, as
     well as benches.

                     Park Sponsorship: A park sponsorship is defined as a yearly donation for
     an entire Township park, or section thereof. Such sponsorships may be for playground
     areas, dog parks, snack stands, pavilions, walking trails, sports fields and courts, or any
     other similar recreation facility, selected by the resident or business and approved at the
     sole discretion of the Department of Administration or its designee.

                    Bench Sponsorship: a bench sponsorship shall be defined as a bench and a
     commemorative plaque affixed to such bench, which plaque shall be inscribed with the
     name(s) of the sponsor(s) and/or wording selected by the sponsor(s) and approved by the
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 5 of 22 PageID: 2549

     Jackson Township Council Meeting of June 23, 2020                            Page 5 of 22


     Department of Administration or its designee. The bench shall be selected and approved
     at the sole discretion of the Township.

                    Fees

      A. The fee to sponsor an entire park for the first time and have a large sign at the main
       entrance for two (2) years shall be five thousand dollars ($5,000). Parks may be
       sponsored by up to two (2) sponsors per year. Each sponsor is responsible for the full
       annual fee. Prior to the end of the first full calendar year and every year thereafter, the
       sponsor shall pay a fee for the subsequent year, due by December 31st of the year
       preceding the sponsorship. The fee for each subsequent year after the first year of
       sponsorship shall be two thousand, five hundred dollars ($2,500).

      B. The fee to sponsor a specific dog park or playground park for the first time and have
     a sign placed at the entrance of the park for two (2) years shall be two thousand, five
     hundred dollars ($2,500). Specific dog parks or playground parks may be sponsored by
     up to two (2) sponsors per year. Each sponsor is responsible for the full annual fee. Prior
     to the end of the first full calendar year and every year thereafter, the sponsor shall pay a
     fee for the subsequent year, due by December 31st of each year. The fee for each
     subsequent year shall be one thousand, two hundred and fifty dollars ($1,250).

      C. The fee to sponsor a specific sports field, sports court and trail and have signage at
      the entrance for two (2) years shall be one thousand, five hundred dollars ($1,500).
      Specific sports fields, sports courts, or trails may be sponsored by up to two sponsors
      each year. Each sponsor is responsible for the full annual fee. Prior to the end of the
      first full calendar year and every year thereafter, the sponsor shall pay a fee for the
      subsequent year, due by December 31st of each year. The fee for each subsequent year
      shall be seven hundred and fifty dollars ($750).

      D. If a sponsor fails to pay the fee for the subsequent year by December 31st of the
       preceding year, the sponsored park or section thereof shall be available to other
       sponsors for the calendar year beginning after December 31st.

        E. The fee to dedicate each new Commemorative Bench shall be one thousand, one
        hundred dollars ($1,100), plus the cost of the bench. Benches may be co-donated by
        up to two applicants, whereby each applicant will pay half of the fee, meaning that
        each co-applicant shall pay five hundred dollars ($550), plus the cost of the bench.


        F. All fees shall be paid to the Jackson Township Parks and Playgrounds Fund, as
          established in § 304-46.

        G. Rules and Regulations
          a. Any Township resident or business wishing to sponsor a park or dedicate a
         commemorative bench shall make an application to the Township of Jackson. A
         completed application shall be reviewed by the Department of Administration, or its
         designee. The opportunity to sponsor a park or have a Commemorative Bench
         dedicated shall be extended to all persons, on a first come, first served basis and
         shall be further limited to availability of space for such bench as may be determined
         from time to time by the Department of Recreation.

          b. Completed applications and all fees must be submitted to the Township of
           Jackson and will be reviewed on a first come, first served basis. All benches will
           be dedicated with a plaque and installed within ninety (90) days after acceptance
           and approval of the application, and the Township’s receipt of the Commemorative
           Bench from the supplier, weather permitting.


          c. Sponsorships shall run from January 1st through December 31st.

          d. Commemorative Benches shall remain the property of the Township of Jackson.
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 6 of 22 PageID: 2550

     Jackson Township Council Meeting of June 23, 2020                        Page 6 of 22


          e. Commemorative Benches shall be of a size, style and material as solely
           determined by the Township of Jackson. Wording on the plaques, as requested by
           the applicant(s) must be approved by the Department of Administration, or its
           designee.

          f. The Township of Jackson shall not be responsible for the replacement of benches
          or plaques that have been damaged or destroyed due to vandalism or natural
          occurrences such as fire or hurricane. Applicant may request the replacement of a
          damaged or destroyed Commemorative Bench and/or the plaque affixed thereto, at
          the applicant’s own cost and expense. No repairs or replacement shall be installed
          with the express written approval of the Department of Administration, or its
          designee.

          g. Plaques affixed to Commemorative Benches shall be of a size and style as
           approved by the Department of Administration or its designee. Plaque inscriptions
           shall be approved at the sole discretion of the Department of Administration, or its
           designee.

                    SECTION 2. All ordinances or parts of ordinances inconsistent herewith
     are hereby repealed.

                     SECTION 3. if any section, subsection, clause, phrase or portion of this
     ordinance is for any reason held to be invalid or unconstitutional by a court of competent
     jurisdiction, such portion shall be deemed a separate, distinct and independent provision,
     and such holding shall not affect the validity of the remaining portions thereof.

                     SECTION 4. This ordinance shall take effect after second reading and
     publication as required by law.

     DATE: __________________________                    ____________________________
                                                         MAYOR MICHAEL REINA

                                             NOTICE

             NOTICE IS HEREBY GIVEN that the foregoing Ordinance was introduced and
     passed by the Township Council on first reading at a meeting of the Township Council of
     the Township of Jackson held on the 23rd day of June, 2020, and will be considered for
     second reading and final passage at a regular meeting of the Township Council to be held
     on the 14th day of July, 2020, at 7:30 p.m. or soon thereafter as this matter can be
     reached, at the Township Municipal Building, located at 95 West Veterans Highway,
     Jackson, New Jersey, at which time and place any persons desiring to be heard upon the
     same will be given the opportunity to be so heard.
                                                         ____________________________
                                                                 Janice Kisty, RMC
                                                              Jackson Township Clerk



     PUBLIC COMMENT OPENED, RESOLUTIONS ONLY

     NO ONE CAME FORWARD.

     MOTION TO CLOSE PUBLIC COMMENT, RESOLUTIONS ONLY BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE


     RESOLUTION 233R-20
     TITLE: APPOINT MEMBERS TO THE JACKSON TOWNSHIP ZONING
     BOARD OF ADJUSTMENT
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 7 of 22 PageID: 2551

     Jackson Township Council Meeting of June 23, 2020                          Page 7 of 22


     COUNCILMAN BRESSI MADE A MOTION TO REAPPOINT MEMBERS
     CARL BOOK, PETER MAHER, JAMES HURLEY, AND ALTERNATE #2, NINO
     BORELLI

     MOTION TO APPROVE BY: BRESSI
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

     COUNCIL PRESIDENT SAUICKIE- thanked all individuals who volunteer their
     services for the betterment of our town.

            WHEREAS, vacancies will exist on the Zoning Board of Adjustment; and

             WHEREAS, the Township Council is authorized, pursuant to Chapter 3, Section
     146 of the Administrative Code of the Township of Jackson, to appoint members to the
     Zoning Board of Adjustment for terms set forth in said code and pursuant to N.J.S.A.
     40:55D-23.3 and 40:55D-23.4; and

            WHEREAS, it is the desire of the Township Council to fill said vacancies.

           NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
     Township of Jackson, County of Ocean and State of New Jersey as follows:

            1. The following individuals are hereby appointed to the Jackson Township
      Zoning Board of Adjustment as follows:

                Carl Book
                Peter Maher
                Nino Borrelli
                James Hurley

               2.    Appointees shall perform such duties and responsibilities as set forth by
       State Statute and the Municipal Code of the Township of Jackson.

              3.    Appointees shall serve without compensation.

     A certified copy of this resolution shall be forwarded to the Jackson

                                                          _________________________
                                                          JANICE KISTY, R.M.C.
     DATED: 6-23-20                                       TOWNSHIP CLERK


     RESOLUTION 234R-20
     TITLE: RESOLUTION TO ADOPT HOUSING REHABILITATION GUIDELINES
     FOR THE JACKSON TOWNSHIP HOUSING REHABILITATION PROGRAM
     FOR LOCAL AFFORDABLE HOUSING PURPOSES

     MOTION TO APPROVE BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

              WHEREAS, the New Jersey Department of Community Affairs (DCA) and the
     New Jersey Council on Affordable Housing (COAH), in the past, set a threshold for
     participating municipalities throughout the State of New Jersey to provide an established
     number of affordable housing units and/or affordable housing opportunity by various
     means, and;

              WHEREAS, the Township of Jackson through Prior Round Affordable Housing
     obligations Jackson was ordered to provide 1,247 units from the period of 1987 to 1999
     and from 2000 to the present term, and;
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 8 of 22 PageID: 2552

     Jackson Township Council Meeting of June 23, 2020                        Page 8 of 22


              WHEREAS, the Jackson Township Planning Board adopted the latest Housing
     Element and Fair Share Plan “Compliance Plan” on June 19, 2017 and endorsed by the
     Jackson Township Council on June 27, 2017, and;

              WHEREAS, one of the mechanisms of compliance with the Plan is the
     implementation and operation of a local housing rehabilitation program, hence the
     Jackson Township Housing Rehabilitation Program was created to mitigate health and
     safety issues and ensure basic building code compliance of all income-eligible housing
     units completed through the program inclusive of mobile home rehabilitation; and,

             WHEREAS, the overall guide tool for the operation of the housing rehabilitation
     program is the “Jackson Township Housing Rehabilitation Guidelines” (herein attached)
     which was prepared by Rehabco Inc. the affordable housing “Administrative Agent”
     (AA) for the overall township affordable housing program and the administrator of the
     local housing rehabilitation program; and,

             WHEREAS, for program parity, it is necessary to formally adopt the Jackson
     Township Housing Rehabilitation Program Guidelines for the operation of said program;
     and,

              NOW, THEREFORE, BE IT RESOLVED that the enclosed Jackson
     Township Housing Rehabilitation Program Guidelines dated August 21, 2019 be
     formally adopted by the Jackson Township Council on this date.
                                                      _________________________
                                                      JANICE KISTY, R.M.C.
     DATED: 6-23-20                                   TOWNSHIP CLERK


     RESOLUTION 235R-20
     TITLE: AUTHORIZE AN AMENDMENT TO THE TOWNSHIP’S AGREEMENT
     WITH REHABCO, INC., AS THE TOWNSHIP’S ADMINISTRATOR OF ITS
     HOUSING REHABILITATION PROGRAM & AUTHORIZING THE
     UTILIZATION OF $60,000.00 FROM THE TOWNSHIP’S AFFORDABLE
     HOUSING TRUST FUND TO ALLOW FOR AN ADDITIONAL TWENTY (20)
     REHABILITATION UNITS AT $3,000.00 PER UNIT

     MOTION TO APPROVE BY: FLEMMING
     MOTION SECONDED BY: BRESSI
     YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

            WHEREAS, the Township of Jackson has previously appointed Rehabco, Inc., as
     the Housing Rehabilitation Administrator/Coordinator for the Township of Jackson; and

              WHEREAS, the Township has previously authorized a contract with Rehabco,
     Inc., to administer said Rehabilitation Program; and

            WHEREAS, in accordance with that program, the Township has previously
     designated the sum of $138,000.00 to be used for this purpose from the Township’s
     Affordable Housing Trust Fund to permit forty-six (46) units at $3,000.00 per unit; and

             WHEREAS, the Township now seeks to authorize an additional twenty (20) units
     to be so rehabilitated; and

            WHEREAS, the cost of same would equate to $3,000.00 per unit; and

             NOW, THEREFORE, BE IT RESOLVED, by the Mayor and Township
     Council of the Township of Jackson, County of Ocean and State of New Jersey, that the
     Township hereby authorizes an amendment to its’ previously executed contract with
     Rehabco, Inc., to administer the Rehabilitation Program for an additional twenty (20)
     units at $3,000.00 per unit, and that $60,000.00 be appropriated from the Township’s
     Affordable Housing Trust Fund for this purpose; and
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 9 of 22 PageID: 2553

     Jackson Township Council Meeting of June 23, 2020                 Page 9 of 22


             BE IT FURTHER RESOLVED, that a copy of this Resolution be forwarded to
     the following:
                         a) Janice Kisty, Township Clerk/Registrar;
                         b) Terence Wall, Township Administrator;
                         c) Ervin Oross, Jr., Rehabco, Inc.;
                         d) Sharon Pinkava, CFO;
                         e) Gregory P. McGuckin, Esquire, Township Attorney
                         f) Mike Edwards, Esq., Affordable Housing Attorney

                                                      _________________________
                                                      JANICE KISTY, R.M.C.
     DATED: 6-23-20                                   TOWNSHIP CLERK


     BILLS AND CLAIMS:

     MOTION TO APPROVE BILLS AND CLAIMS BY: BRESSI
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE
     ABSTAIN: CHISHOLM (TM01, TM 02, BRI 18, WES 11), KERN (SUR 09)
     CHECK#           VENDOR                                  AMOUNT
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 10 of 22 PageID: 2554

      Jackson Township Council Meeting of June 23, 2020        Page 10 of 22
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 11 of 22 PageID: 2555

      Jackson Township Council Meeting of June 23, 2020        Page 11 of 22
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 12 of 22 PageID: 2556

      Jackson Township Council Meeting of June 23, 2020        Page 12 of 22
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 13 of 22 PageID: 2557

      Jackson Township Council Meeting of June 23, 2020        Page 13 of 22
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 14 of 22 PageID: 2558

      Jackson Township Council Meeting of June 23, 2020        Page 14 of 22
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 15 of 22 PageID: 2559

      Jackson Township Council Meeting of June 23, 2020        Page 15 of 22




      CONSENT AGENDA, ONE VOTE FOR ALL OF THE FOLLOWING
      RESOLUTIONS:

      RESOLUTION 236R-20
      TITLE: APPROVE JACKSON TOWNSHIP COUNCIL MEETING MINUTES OF
      JUNE 9, 2020

      MOTION TO APPROVE BY: FLEMMING
      MOTION SECONDED BY: CHISHOLM
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 16 of 22 PageID: 2560

      Jackson Township Council Meeting of June 23, 2020                       Page 16 of 22


      YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

             WHEREAS, official Minutes of Jackson Township Council meetings have been
      prepared; and

             WHEREAS, the Township Clerk has reviewed these Minutes and has submitted
      them to the Town Council for their approval.

             NOW, THEREFORE, BE IT RESOLVED by the Township Council of
      the Township of Jackson, County of Ocean, that;

              1. The following Minutes are hereby approved by the Jackson Township Council:

                             JUNE 9, 2020

          2. Copies of this resolution to any interested parties.
                                                        _________________________
                                                        JANICE KISTY, R.M.C.
      DATED: 6-23-20                                    TOWNSHIP CLERK


      RESOLUTION 237R-20
      TITLE: AUTHORIZE TAX OVERPAYMENT REFUNDS

      MOTION TO APPROVE BY: FLEMMING
      MOTION SECONDED BY: CHISHOLM
      YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

             WHEREAS, it has been determined by the Township Tax Collector that the
      taxpayers as indicated on the attached Schedule “A” are entitled to overpayment refunds,
      and;

             WHEREAS, it is the desire of the Township Council to have these overpayments
      returned to the respective taxpayers;

            NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
      Township of Jackson, County of Ocean, State of New Jersey, that:

              1. The Tax Collector is hereby authorized to make overpayment refunds in the
      amount shown and to the taxpayers, as appears on Schedule “A” which made apart
      hereof.

              2. Copies of this Resolution to the Tax Collector.

                               TOWNSHIP OF JACKSON

                              OVERPAYMENT REFUNDS
                                RESOLUTION 237R-20
                                   JUNE 23, 2020

      BLOCK         LOT        NAME                        YEAR-QTR             AMOUNT

      999     999    Tarr, David & Janice                  2020/2nd             $ 226.00

      5810    8      JR Management Group Inc.              2020/2nd             $1,605.44

      22009   3      First Commerce Bank                   2020/2nd             $ 826.55

      2602    21     Corelogic Real Estate Tax Services    2020/2nd             $2,278.47

      3701    27     Corelogic Real Estate Tax Services    2020/2nd             $2,917.32

      4002    3      Corelogic Real Estate Tax Services    2020/2nd             $3,022.88
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 17 of 22 PageID: 2561

      Jackson Township Council Meeting of June 23, 2020                        Page 17 of 22

      4714    7.258   Corelogic Real Estate Tax Services   2020/2nd              $1,734.95

      5204    19      Corelogic Real Estate Tax Services   2020/2nd              $2,715.23

      5803    4       Corelogic Real Estate Tax Services   2020/2nd              $1,348.76

      6702    3       Corelogic Real Estate Tax Services   2020/2nd              $2,167.52

      7201    24      Corelogic Real Estate Tax Services   2020/2nd              $1,491.91

      7802    9       Corelogic Real Estate Tax Services   2020/2nd              $1,925.66

      7901    6.15    Corelogic Real Estate Tax Services   2020/2nd              $1,238.32

      8801    8       Corelogic Real Estate Tax Services   2020/2nd              $2,253.74

      10001   40      Corelogic Real Estate Tax Services   2020/2nd              $2,669.36

      13002   13      Corelogic Real Estate Tax Services   2020/2nd              $1,688.11

      13101   17      Corelogic Real Estate Tax Services   2020/2nd              $1,573.35

      14801   4       Corelogic Real Estate Tax Services   2020/2nd              $1,540.65

      18602   20.04   Corelogic Real Estate Tax Services   2020/2nd              $2,786.48

      19001   4.01    Corelogic Real Estate Tax Services   2020/2nd              $2,408.28

      19908   54      Corelogic Real Estate Tax Services   2020/2nd              $2,183.56

      21702   31      Corelogic Real Estate Tax Services   2020/2nd              $2,501.00

      21801   3       Corelogic Real Estate Tax Services   2020/2nd              $ 916.22

                                                           TOTAL:                $44,019.76

                                                           _________________________
                                                           JANICE KISTY, R.M.C.
      DATED: 6-23-20                                       TOWNSHIP CLERK


      RESOLUTION 238R-20
      TITLE: RESOLUTION AUTHORIZING A SHARED SERVICES AGREEMENT
      BETWEEN JACKSON TOWNSHIP AND THE JACKSON TOWNSHIP BOARD
      OF EDUCATION TO PROVIDE TWO SCHOOL RESOURCE OFFICERS (SRO’S)
      FOR THE JACKSON TOWNSHIP SCHOOL DISTRICT FOR THE 2020-2021
      SCHOOL YEAR

      MOTION TO APPROVE BY: FLEMMING
      MOTION SECONDED BY: CHISHOLM
      YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

                  WHEREAS, pursuant to N.J.S.A. 40A:65-1 et seq., municipalities and local
      boards of education may enter into agreements for shared services with other
      municipalities and local boards of education to provide or receive any services that the
      local unit participating in the agreement is empowered to provide or receive within its
      own jurisdiction; and

                WHEREAS, the agreement must comply with the requirements of N.J.S.A.
      40A:65-5, which requires that such a contract be authorized by resolution; and

                WHEREAS, the Township of Jackson will furnish two fully trained School
      Resource Officers (“SROs”) to the Jackson Township Board of Education as set forth in
      the Agreement attached hereto and incorporated herein as Schedule A; and

                WHEREAS, the Jackson Township Board of Education shall pay
      compensation for the SROs in the amount of $87,957.15 per SRO per school year for a
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 18 of 22 PageID: 2562

      Jackson Township Council Meeting of June 23, 2020                          Page 18 of 22


      total of $175,914.30 for the ten-month school year commencing September 3, 2020 to
      June 18, 2021; and

                 WHEREAS, it is the desire of the governing body to authorize the execution
      of a Shared Services Agreement with the Jackson Township Board of Education for the
      provision of two School Resource Officers for the 2020-2021 school year.

                 NOW, THEREFORE, BE IT RESOLVED that the Mayor and Township
      Council of the Township of Jackson, County of Ocean, State of New Jersey as follows:

                1. That the governing body does hereby authorize the execution of a Shared
      Services Agreement with the Jackson Township Board of Education for the provision of
      two School Resource Officers for the 2020-2021 school year.

                   2. That the Mayor is hereby authorized to execute and the Township Clerk
      to attest to, respectively, the Shared Services Agreement, and any other documents
      necessary to effectuate the terms of this resolution.

              3.That the term of the agreement shall be effective for a term effective
       September 3, 2020 through June 18, 2021.

                4.That a copy of the agreement referenced herein shall be kept on file and
       made available for public inspection at the Township Clerk’s Office during normal
       business hours.

               5. That a certified copy of this resolution, together with a copy of the
       agreement, shall be forwarded to the Township Administrator of the Township of
       Jackson, as well as the Jackson Board of Education Business Administrator.
                                                            _________________________
                                                            JANICE KISTY, R.M.C.
      DATED: 6-23-20                                        TOWNSHIP CLERK


      RESOLUTION 239R-20
      TITLE: REQUEST APPROVAL FOR THE INSERTION OF A SPECIAL ITEM
      OF REVENUE AND APPROPRIATION PURSUANT TO N.J.S.A. 40A: 4-87 -
      FOR THE CLEAN COMMUNITIES 2020 GRANT

      MOTION TO APPROVE BY: FLEMMING
      MOTION SECONDED BY: CHISHOLM
      YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

              WHEREAS, N.J.S.A. 40A: 4-87 provides that the Director of the Division of
      Local Government Services may approve the insertion of any special item of revenue in
      the budget of any local unit when such item shall have been available by any public or
      private funding source and the amount therefore shall not have been determined at the
      time of adoption; and

              WHEREAS, N.J.S.A. 40A: 4-87 further provides that the Director may approve
      the insertion of an appropriation item of an amount equal to any such special item of
      revenue making such item of revenue available for expenditure; and

              WHEREAS, the Township of Jackson has been provided additional funds from
      the State of New Jersey, Department of Environmental Protection in the amount of
      $107,743.09; and

              WHEREAS, the Mayor and Township Council of the Township of Jackson,
      request the Director of the Division of Local Government Services to approve the
      insertion of this amount as revenue with an offsetting appropriation.
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 19 of 22 PageID: 2563

      Jackson Township Council Meeting of June 23, 2020                      Page 19 of 22




            NOW, THEREFORE, BE IT RESOLVED by the Mayor and Township
      Council of the Township of Jackson, County of Ocean, State of New Jersey, as follows:

             1. That the Mayor and Township Council do hereby request an amendment to
                the 2020 Budget to provide the insertion of a special item of revenue in the
                amount of $107,743.09 by the Director of the Division of Local Government
                Services, which is now available as a revenue from:

                Miscellaneous Revenue: (Special Item of general revenue anticipated with
                prior written consent of the Director of Local Government Services)

                State of New Jersey
                Department of Environmental Protection
                Clean Communities Grant                                $107,743.09

             2. That the Mayor and Township Council do hereby further request an
                appropriation of an equal sum under the caption of:

                General Appropriations: (operations excluded from CAP)

                State of New Jersey
                Department of Environmental Protection
                Clean Communities Grant                                $107,743.09

          3. That two certified copies of the resolution shall be forwarded to the Director
              of the Division of Local Government Services, the Township Auditor, and the
              Chief Financial Officer.
                                                       _________________________
                                                       JANICE KISTY, R.M.C.
      DATED: 6-23-20                                   TOWNSHIP CLERK


      RESOLUTION 240R-20
      TITLE: APPROVE CHIEF FINANCIAL OFFICER’S REPORT FOR MONTH
      OF MAY 2020

      MOTION TO APPROVE BY: FLEMMING
      MOTION SECONDED BY: CHISHOLM
      YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

              WHEREAS, the Chief Financial Officer has submitted the May 2020 monthly
      report; and

            WHEREAS, the Township Clerk has submitted the report to the Township
      Council for their approval.

            NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
      Township of Jackson, County of Ocean, State of New Jersey as follows:

             1. The Chief Financial Officer’s monthly report for May 2020 is hereby approved.

          2. Copies of this Resolution to Administrator, Township Attorney, and any other
              interested parties.
                                                      _________________________
                                                      JANICE KISTY, R.M.C.
      DATED: 6-23-20                                  TOWNSHIP CLERK
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 20 of 22 PageID: 2564

      Jackson Township Council Meeting of June 23, 2020                         Page 20 of 22


      RESOLUTION 241R-20
      TITLE: RESOLUTION AMENDING OFFICIAL DEPOSITORIES AND
      AUTHORIZED MUNICIPAL OFFICIALS TO SIGN CHECKS FOR
      DISBURSEMENT OF FUNDS FOR CALENDAR YEAR 2020 AND TO CHANGE
      THE SIGNER OF PRESIDENT OF THE COUNCIL FROM BARRY CALOGERO
      TO ALEXANDER SAUICKIE III

      MOTION TO APPROVE BY: FLEMMING
      MOTION SECONDED BY: CHISHOLM
      YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

             WHEREAS, under the provisions of state regulations (N.J.S.A. 40A:5-1) entitled
      Local Fiscal Affairs Law, the Township of Jackson in accordance with N.J.S.A.40A:5-l4
      hereby establishes Legal Depositories for public monies for the calendar year 2020.
      Further, recent amendment to N.J.S.A. 40A:5-15.1 entitled “Securities, which may be
      purchased by local units” provide added flexibility to secure high yield investments while
      safe guarding municipal assets.

      0.    NOW, THEREFORE, BE IT RESOLVED by the Mayor and Township
      Council of the Township of Jackson, County of Ocean, State of New Jersey, as follows:

             l. The following banks or institutions approved by the Department of Banking and
      Insurance under the Government Unit Depository Protection Act (GUDPA) or other
      authorized investment vehicles authorized by the State of New Jersey are hereby
      designated as official depositories of Township funds for the calendar year 2020:

                     A. New Jersey Cash Management
                     B. Ocean First Bank

              2. Authorized signatories herewith described below are established by appointing
      Resolution and/or Salary Ordinance as approved by the Governing Body. Effective
      authority for authorized signatories will be established on or about January 2, 2020 , nun
      pro tunc. Wire or electronic transfer of municipal funds for the purpose to meet payment
      obligations (Eg. investments, payroll, debt service, vendor, state & federal taxes) are
      hereby granted to the Chief Financial Officer or assistant subject to ratification by the
      Governing Body.


              3. Disbursements from all checking accounts except as otherwise noted herein
      shall be signed by any two (2) of the following four (4) authorized individuals to include
      at minimum each check to bear one original signature. The Mayor and President of the
      Council may designate a facsimile signature as subject to approval:

                     Mayor, Michael Reina
                     President of the Council, Alexander Sauickie III
                     Municipal Administrator, Terence M. Wall
                     Chief Financial Officer, Sharon Pinkava

      Authorized Checking Accounts:

             A.   Current Fund                                    xxxxxxx0013
             B.   Capital Fund                                    xxxxxxx0021
             C.   Parks & Recreation                              xxxxxxx0047
             D.   Dog Fund                                        xxxxxxx0062
             E.   Public Assistance                               xxxxxxx0070
             F.   Handicap Trust Fund                             xxxxxxx0138
             G.    General Trust Fund                             xxxxxxx0054
             H.    Payroll Account                                xxxxxxx0039
             I.   Open Space Trust Fund                           xxxxxxx0302
             J    Affordable Housing 3rd Round                    xxxxxxx2571
             K.   Developers Fees-COAH Trust Fund                 xxxxxxx2589
             L.   Builders Escrow                                 xxxxxxx1535
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 21 of 22 PageID: 2565

      Jackson Township Council Meeting of June 23, 2020                        Page 21 of 22


             M.   Capital (Investment Fund)                       xxxxxxx0768
             N.   Current (Investment Fund)                       xxxxxxx0750
             O.   Section 125 Trust                               xxxxxxx4247
             P.   Credit Card Clearing Account                    xxxxxxx4403
             Q.   Affordable Housing Rehabilitation Program       xxxxxxx4411

             4. All disbursements from the Jackson Township “Tax Collector Trust” checking
                account (Account No. xxxxxxx0088) shall be made by checks signed by any
                one (l) of the following two (2) individuals:

                     A. Tax Collector, Michael Campbell
                     B. Chief Financial Officer, Sharon Pinkava

              5. All disbursements from the Jackson Township Court General checking account
      (xxxxxxxx0161) and the Jackson Township Court Bail checking account (xxxxxxx4185)
      shall be made by checks signed by any two (2) of the following three (3) individuals:

                     A. Municipal Court Judge, Daniel F. Sahin
                     B. Municipal Court Administrator, Camille Elluzzi
                     C. Deputy Municipal Court Administrator, Amy DeJesus

              6. Any disbursement checking accounts not specifically authorized by this
      resolution shall be considered null and void. All funds in said accounts shall be
      immediately transferred into the Current Fund account. Any individual attempting to
      establish or use an unauthorized account shall be subject to criminal prosecution as
      provided for by law and/or disciplinary action as provided by Administrative Code.

              7. It is the policy of Jackson Township to maximize its investment earnings
      potential while preserving capital in secured investment programs authorized by the State
      of New Jersey’s Fiscal Affairs Law. The governing body of Jackson Township permits
      the Chief Financial Officer to:

                     a) Secure State and Local approved interest bearing checking funds
      protected through collateralized securities authorized by the Government Unit Depository
      Protection Act.

                      b) Promote a diverse authorized Investment program approved by the
      State of New Jersey as subject to market conditions through various bank and agency
      acquisitions to include:

                            Guaranteed bonds and obligations of the United States of America
                            Government Money Market Funds
                            Any Federal Agency or Instrumentality authorized by Congress
                            Jackson Township Board of Education Bonds or Obligations
                            Obligations permitted by the Division of Investments
                            Local Government Investment pools (E.g. NJ Class, NJ/ARM)
                            New Jersey Cash Management Fund
                            Authorized Repurchase Agreements

      All municipal investments will meet rigid State and local standards to protect Jackson
      Township’s taxpayers. Investments will be selected based upon a criterion to include
      guarantee as to the preservation of the principal, liquidity and maturity management to
      ensure cash conversion for needed municipal expenditures.

          8. Certified copy of this resolution to the CFO.
                                                        _________________________
                                                        JANICE KISTY, R.M.C.
      DATED: 6-23-20                                    TOWNSHIP CLERK
Case 3:17-cv-03226-MAS-DEA Document 112-5 Filed 03/05/21 Page 22 of 22 PageID: 2566

      Jackson Township Council Meeting of June 23, 2020                         Page 22 of 22




      PUBLIC COMMENT, ANY TOPIC

      JOSEPH SULLIVAN- 31 CATHY COURT- congratulated the council for opening the
      council meeting minutes to the public and is glad to see residents attended this meeting.
      Praised the council for the Parks and Recreation Facilities Ordinance. He stated it will be
      beneficial in saving tax payers money and aid children and people with their recreational
      needs. Council Vice President Kern has promoted things of this nature and are moving
      forward. Welcomed Councilman Chisholm to the council and stated he was an excellent
      choice. He is glad to see Councilman Chisholm as a member of this council.

      NINO BORRELLI- 36 WINTHROP DRIVE- concurred with the comments made by
      Councilman Flemming regarding our Police Force. Our nurses, healthcare workers, First
      Responders and Police Officers are a really” special class” of people and we owe them
      gratitude. Thanked council for giving him the opportunity to continue serving and
      volunteering in the community as a Zoning Board member. He stated the Soil and Fill
      Importation Ordinance will be a model for the rest of our State to follow. Thanked the
      council for protecting the beautiful environment that we have in Jackson.

      MOTION TO CLOSE PUBLIC COMMENT ON ANY TOPIC BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE


      MOTION TO ADJOURN BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, CHISHOLM, FLEMMING, KERN, SAUICKIE

      7:48 P.M.
                                                   RESPECTFULLY SUBMITTED,

                                                   __________________________________
                                                   COUNCIL PRESIDENT SAUICKIE

                                                   ____________________________
                                                     JANICE KISTY, R.M.C.
                                                      TOWNSHIP CLERK

      JK/xo
